Citation Nr: 0725412	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-08 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February to December 
1964.  In addition, he served in the National Guard from 
January 1963 to February 1964 with a period of active duty 
for training from February to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in August 2006, but he failed to report.  His hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24) 
(West 2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

In this case, the veteran has provided a list of incidents he 
believed may have resulted in the development of his PTSD.  
These include witnessing the accidental death of a friend 
during live fire training at Ft. Dix, New Jersey.  On a July 
2003 VA examination the veteran was diagnosed as having PTSD, 
and the examiner specifically related the diagnosis, to the 
live fire incident and to a car accident after service.  

There is no credible supporting evidence of the live fire 
incident, and the veteran has variously reported that the 
incident occurred during active duty in 1964 and during 
National Guard service in 1962 (notwithstanding that service 
department records show no service prior to 1963).  The 
United States Court of Veteran's Appeals has held that VA has 
a duty to seek credible supporting evidence of in-stressors 
reported by veteran's, or to inform the veteran of the 
additional information needed to obtain the credible 
supporting evidence.  See Daye v. Nicholson, 20 Vet. App. 
512, 518 (2006).  Here, there have been no efforts by VA to 
obtain credible supporting evidence, and the veteran has not 
been informed of any additional information needed to 
substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide additional information needed 
to obtain credible supporting evidence 
of the claimed stressor incident in 
which he witnessed a friend killed 
during live fire training during 
training at Ft. Dix, New Jersey.  

2.  Regardless of whether or not the 
veteran provides the additional 
information requested above, obtain the 
veteran's personnel and medical records 
pertaining to his service in the New 
York National Guard.  If possible, the 
dates of his basic training should be 
confirmed by these records.  

3.  Using the information already 
contained in the claims folder regarding 
the nature and possible dates of the 
veteran's claimed stressor as well as 
any additional information obtained from 
the actions requested above, the U.S. 
Army Joint Service Records Research 
Center (JSRRC) or other appropriate 
branch of the service department should 
be asked to provide supporting evidence 
of the death of a recruit during a live 
fire incident at Ft. Dix, New Jersey.  
Any follow up actions suggested by these 
agencies should be undertaken. 

4.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

